DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 6/9/2021.  Currently, claims 1-20 are pending.

Claim Objections
Claims 4-5, 7, 15 are objected to because of the following informalities:
In claim 4, line 3, the claimed limitation “the second deployment group” should be changed to “the second deployment group of instances” for consistency with the second deployment group of instances taught in claim 1, line 3.
In claim 5, last line, the claimed limitation “the second deployment” should be changed to “the second deployment group of instances” for consistency with the second deployment group of instances taught in claim 1, line 3.
In claim 7, line 5, the claimed limitation “the first deployment group” should be changed to “the first deployment group of instances” for consistency with the first deployment group of instances taught in claim 1, line 2.
In claim 15, last line, the claimed limitation “the second deployment” should be changed to “the second deployment group of instances” for consistency with the second deployment group of instances taught in claim 1, line 3.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 6, 8-14, 16-20 are allowed.
Claims 4-5, 7 and 15 would be allowable if the objection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
A statement of reasons for the indication of allowable subject matter is provided in the office action dated 3/12/2021.

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered and are discussed in detail below.
In response to applicant's argument in page 9, regarding “Objections to Claims” section, applicant fails to amend claims 4-5, 7 and 15 to overcome the objections set forth in the previous office action. The objections to claims 4-5, 7 and 15 are maintained in this office action.
In response to applicant's argument in page 9, regarding “Claim Rejections Under 35 USC 112(b)” section, applicant's amendments filed 6/9/2021 overcome the 35 U.S.C.112 rejection, set forth in the previous office action, therefore, the 112 rejections indicated in the previous office action are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KIM T NGUYEN/Primary Examiner, Art Unit 2454